Judge Webb
concurring.
I concur with the majority in returning the case to the Superior Court. I would do so, however, by dismissing the appeal with an order to the Superior Court to remand the case to District Court for trial. I believe that State v. Jones, 67 N.C. App. *101413, 313 S.E. 2d 264 (1984) requires the appeal to be dismissed as interlocutory. I do not believe the distinction between Jones and this case relied on by the majority is sufficient to keep Jones from being a precedent for this case.